Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Specification filed on 10/31/2022 has been entered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Courtright et al. US 9,180,745 B1. 
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Courtright et al. discloses a vehicle, comprising: a bed floor (26); a first interior panel wall; a second interior panel wall, the bed floor extending between the first interior panel wall and the second interior panel walls as shown in Figures 3, 4 and 6; a first rail (20);  a second rail (22); and a first cross member (36) that extends between the first rail and the second rail, the first cross member being sandwiched between the bed floor and the first rail and the second rail; and a second cross member (38) that extends between the first rail and the second rail, the second cross member being sandwiched between the bed floor and the first rail and the second rail in Figure 1.


.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being obvious over Courtright et al. US 9,180,745 B1 in view of Werner US 2007/0267896 A1.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Regarding claim 9, Courtright et al. discloses a truck, comprising: a bed that extends between a header region and a tailgate region; a first panel having a first wheel well; a second panel having a second wheel well; a first rail (20) that extends from the header region to the tailgate; a second rail (22) that extends from the header region to the tailgate region; and a first cross member (36) coupled to and extending transverse to the first and second rails, the first cross member being sandwiched between the first rail and the bed as shown in Figure 1.
However, Courtright et al. does not show a unibody truck.
Werner teaches a unibody truck see paragraph [0004].
It would have been obvious to one having ordinary skill in the art before the effective filing date to make the truck of Courtright et al. with an unibody, as taught by Werner, in order to design reduced the height and weight of a vehicle, making it more fuel efficient but also safer in the event of an accident.
Regarding claim 10, Courtright et al., as modified, discloses the unibody truck of claim 9, further comprising a second cross member (38), the first and second cross members (36 and 38) extend between the first and second wheel wells, and the first and second cross members are elongate, linear rails coupled between the bed (26) and the first and second rails (20 and 22) as shown in Figure 1.

Regarding claim 11, Courtright et al., as modified, discloses the unibody truck of claim 10 wherein the first cross member (36) is coupled to a top surface of the first rail (20) and to a top surface of the second rail (22) and the second cross member (38) is coupled to the top surface of the first rail (20) and to the top surface of the second rail (22) as shown in Figure 1.
Regarding claim 12, Courtright et al., as modified, discloses the unibody truck of claim 11 wherein the top surface of the first rail (20) is spaced from a bottom surface of the bed (26) by a distance as shown in Figure 1.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtright et al. US 9,180,745 B1 in view of Werner US 2007/0267896 A1 as applied to claim 11 above, and further in view of PCT reference WO 2017/040381 A.
Regarding claim 13, Courtright et al., as modified, discloses the unibody truck of claim 11 wherein the bed includes beads (54 and 56) as shown in Figure 6 but does not show plurality of peaks and valleys, the first cross member being coupled to ones of the valleys.
PCT teaches a bed (60) has a top surface (61) and a bottom surface and defines a plurality of corrugations (64 peaks and valleys) that extend in the first direction (D) across the length of the bed as shown in Figure 2. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to replace the beads on the truck bed of Courtright et al., as modified with corrugations (peaks and valleys), as taught by PCT reference, in order to distribute the weight of the items in the bed and to channel water out of the bed.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtright et al. US 9,180,745 B1 in view of Werner US 2007/0267896 A1 as applied to claim 9 above, and further in view of PCT reference WO 2017/040381 A.
Regarding claim 14, Courtright et al., as modified, discloses the unibody truck of claim 9, but does not discloses a first coupling support coupled to the first cross member and to the first rail and a second coupling support coupled to the first cross member and the second rail.
PCT reference teaches first coupling support (brackets 26) coupled to the first cross member (30) and to the first rail (20) and a second coupling support (26) coupled to the first cross member (30) and the second rail (22) as shown in Figure.
It would have been obvious to one having ordinary skill in the art before the effective filing date to make the unibody of Courtright et al., as modified, with coupling supports, as taught by PCT reference, in order to support and hold each cross member in place.




Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being obvious over Courtright et al. US 9,180,745 B1 in view of Werner US 2007/0267896 A1.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 15,  Courtright et al. discloses a vehicle, comprising: a truck that includes: a bed having a bottom surface; a first rail and a second rail (20 and 22), the bed extending between the first and second rail; a first cross member (36) that extends sandwiched between a top surface of the first rail and the bottom surface of the bed; and a second cross member (38) that extends sandwiched between the top surface of the first rail and the bottom surface of the bed as shown in Figure 1.
However, Courtright et al. does not show a unibody truck.
Werner teaches a unibody truck see paragraph [0004].
It would have been obvious to one having ordinary skill in the art before the effective filing date to make the truck of Courtright et al. with an unibody, as taught by Werner, in order to design reduced the height and weight of a vehicle, making it more fuel efficient but also safer in the event of an accident.
Regarding claim 17, Courtright et al., as modified, discloses the vehicle of claim 15 wherein the first and second rails (20 and 22) have linear extensions along a first direction and the first and second cross members (36 and 28) have linear extensions along a second direction that is transverse to the first direction as shown in Figure 1. 
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtright et al. US 9,180,745 B1 in view of Werner US 2007/0267896 A1 as applied to claim 15 above, and further in view of PCT reference WO 2017/040381 A.
Regarding claim 18, Courtright et al., as modified, discloses the vehicle of claim 15 wherein the unibody truck includes a cab and a tailgate, the first rail (20) has an interior wall, an exterior wall, a bottom wall, and a space between the interior and exterior walls, wherein the first cross member (36) includes a cab-side wall, a tailgate-side wall, and a bottom wall but does not show a coupling surface of the interior wall of the first rail is coupled to the bottom wall of the first cross member, and a coupling surface of the exterior wall of the first rail is coupled to the bottom wall of the first cross member.
PCT reference teaches first coupling support (brackets 26) coupled to the first cross member (30) and to the first rail (20) and a second coupling support (26) coupled to the first cross member (30) and the second rail (22) as shown in Figure.
It would have been obvious to one having ordinary skill in the art before the effective filing date to make the unibody of Courtright et al., as modified, with coupling supports, as taught by PCT reference, in order to support and hold each cross member in place.
Regarding claim 19, Courtright et al., as twice modified, discloses the vehicle of claim 18 wherein the second rail (22) has an interior wall, an exterior wall, a bottom wall, and a space between the interior and exterior walls, the first cross member (36) extending from the exterior wall of the first rail (20) at least to the exterior wall of the second rail (22) as shown in Figure 1.
Allowable Subject Matter
Claims 4-8 are allowed.
Claims 2-3, 16 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The recitations of the specific features of a vehicle in claim 4 including especially the construction of the first rail includes first and second top surfaces that are welded to a bottom wall of the second cross member is not taught nor is fairly suggested by the prior art of record. 	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9-15 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/          Primary Examiner, Art Unit 3612